In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-385V
                                    Filed: December 3, 2015
                                         UNPUBLISHED
*********************************
DAVID KAANOI, JR.,                                *
                                                  *
                         Petitioner,              *       Petitioner’s Motion for a Decision
                v.                                *       Dismissing his Petition; Guillain-Barre
                                                  *       Syndrome (“GBS”); Influenza (“Flu”)
                                                  *       Vaccination; Insufficient Proof of
SECRETARY OF HEALTH                               *       Causation; Vaccine Act Entitlement;
AND HUMAN SERVICES,                               *       Denial Without Hearing; Special
                                                  *       Processing Unit (“SPU”)
                                                  *
                         Respondent.              *
                                                  *
****************************
Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL., for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION1

Dorsey, Chief Special Master:

       On April 16, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program (“the Program”), 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”), alleging that he suffered Guillain-Barre Syndrome (“GBS”) as a
result of his October 9, 2012 influenza vaccination. Petition at 1-4. The information in
the record does not show entitlement to an award under the Program.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that
the identified material fits within this definition, that material will be removed from public access.


2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On December 2, 2015, petitioner moved for a decision dismissing the petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF No. 27). Petitioner indicated in his motion that “[a]n investigation
of the facts and science supporting his case has demonstrated to Petitioner that he will
be unable to prove that he is entitled to compensation in the Vaccine Program.” Id.
Petitioner further indicated that he “understands that a decision by the Chief Special
Master dismissing his petition will result in a judgment against him. He has been
advised that such a judgment will end all of his rights in the Vaccine Program.” Id.

       To receive compensation under the Program, petitioner must prove either 1) that
he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or 2) that he suffered an injury that was
actually caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the
record does not disclose any evidence that petitioner suffered a “Table Injury.” Further,
the record does not contain a medical expert’s opinion or any other persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that the vaccinee
was injured by a vaccine. For these reasons, in accordance with § 12(d)(3)(A),
petitioner’s claim for compensation is denied and this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.3


IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.